This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, ATTANASIO, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Jordan L. VIG
               Master-at-Arms Seaman (E-3), U.S. Navy
                             Appellant

                             No. 202000079

                         Decided: 22 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                             Michael J. Luken

 Sentence adjudged 30 January 2020 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 170 days, and a bad-conduct discharge.

                           For Appellant:
           Lieutenant Commander Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Vig, NMCCA No. 202000079
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2